In re Lavie, Michael Gerard; — Plaintiff; Applying for Supervisory and/or Remedial *78Writs, Parish of Orleans, Orleans Parish Juvenile Court, No. A-97-070-070; to the Court of Appeal, Fourth Circuit, No. 2000-C-2154.
GRANTED. Judgment of the court of appeal is reversed. Judgment of the trial court ordering production of the attorney billing invoices is reinstated for the reasons assigned by Judge Plotkin in his dissenting opinion. Case remanded to the trial court for further proceedings.
CALOGERO, C.J., dissents from the writ grant and order for reasons assigned by J. KNOLL.
KNOLL, J., dissents from the order and assigns reasons.